Appellant was convicted in the County Court of Wilbarger County of child desertion, and his punishment fixed at five months in the county jail.
By his first bill of exceptions appellant presents his complaint of the action of the trial court in permitting his wife to testify that she was in delicate health at the time appellant left her, and her further statement that her second child was born some two months after appellant left. In our opinion the State was entitled to prove all of the circumstances and surroundings of appellant's wife and baby son, the desertion of the latter being the question involved. Such surroundings and circumstances may have weighty bearing upon the proposition as to whether such child was left in destitute and necessitous circumstances, and we can conceive of a case in which it might have legitimate bearing on the question as to whether the abandonment was wilful. A letter from appellant to his wife about the time of his leaving was introduced in which he stated that he was going to the Davis Mountains and did not know whether he would ever come back to them any more, and directing his wife to let appellant's father and mother have their little son Luther *Page 526 
Joe as they could take care of him better than the wife could, and asserting that if she did not let them have him that appellant was going to keep him half the time any way. If appellant's wife had been in a condition to work and had been working and earning money out of which the child might be supported and cared for, there would seem little doubt of the admissibility of testimony of such fact as tending to rebut the proposition that she wanted to keep the child and was unwilling to contribute to his support, or take care of him.
Appellant presented a special instruction asking that he be acquitted upon the ground that the evidence was insufficient to support the proposition that he had wilfully and without justification deserted, neglected and refused to provide for the support and maintenance of said child. This complaint brings into review the sufficiency of the testimony, which was also complained of in appellant's motion for new trial.
There is no suggestion in this record of appellant's physical inability to do any kind of manual or other labor. He left his wife and child about December 1, 1921, leaving them at his father's house. Appellant's wife testified there three or four days after her husband went away that his brother carried her and her little boy to her mother's home, telling her that they could not keep her and also telling her that her husband was not coming back. This was about two weeks before she received the letter from appellant above mentioned. A week or two after that appellant's mother sent to her some dresses for the little boy and one for herself. She further testified that from the time he went away as above mentioned, down to the time of the trial, she had received no money or contribution from appellant to the support of their little son, in any way, and that her step-father and brother had been taking care of them. The case was tried the latter part of April 1922, and it thus appears that for about five months appellant had not supported or cared for his infant child. The child was approximately two years of age at the time and naturally wholly dependent upon those who were obligated by ties of nature and under the law to support, care for and maintain it. Appellant testified that he did not send any money to his wife for the support of the child because he did not know whether it would be used for that purpose or not. The solution of conflicting issues of fact is for the jury who have before them the witnesses and can observe them and their manner of testifying and more accurately judge of the truth and weight of their testimony. Under the facts given in testimony by State witnesses we believe appellant's guilt under the law to be established. We are not able to conclude that he brings himself within that class of cases which exhibit excuse or justification for failure to support his child or which remove from it the attribute of wilfulness on his part in such action. It would seem incredible that a healthy, strong young man in five months could not earn *Page 527 
enough money to contribute in part at least to the care and maintenance of his child.
By his bill of exceptions No. 3 appellant complains of the charge of the court. That part of the charge at which the exception is directed is as follows:
"Now, bearing in mind the foregoing instructions if you believe from the evidence that the defendant did, on or about the 1st day of December, A.D. 1921, wilfully and without justification, desert, neglect or refuse to provide for the support and maintenance of his child, to-wit: Luther Joe Pybus, the said Luther Joe Pybus being under the age of sixteen years and being in destitute and necessitous circumstances, in violation of the provisions of law herein given you, you will find the defendant guilty."
The complaint is of that portion of the charge which is as follows: "being in destitute and necessitous circumstances." In construing any phrase or paragraph or portion of the court's charge, we must look to the charge in its entirety, and we do not think the part of the charge complained of to be of such character as to be open to the objection that it is on the weight of the evidence or is a statement by the trial court of a fact. In this connection we call attention to the fact that a special charge asked by appellant was given, which is as follows:
"Gentlemen of the Jury: You are instructed that before you can find the defendant guilty, you must find and believe from the evidence beyond a reasonable doubt that the defendant, on or about December 1, 1921, wilfully and without justification deserted his child, Luther Joe Pybus, and neglected and refused to support and maintain him and that he, the said Luther Joe Pybus, was then in destitute and necessitous circumstances, and unless you so find and and believe you will acquit the defendant and so say by your verdict."
Taking the charge as a whole, we do not believe it susceptible of any construction of injury to appellant, or that it presented an erroneous instruction.
Appellant complains of the refusal of a charge asked by him to the effect that if he had provided a place with his father and mother where his wife and child could stay and be provided for, that he should be found not guilty. If we understand the record properly this charge was correctly refused because not called for by the evidence. There is some testimony suggesting that appellant's father and mother were willing to take the child for a part of the time and that his sister was also willing to take it for a part of the time, but there is no suggestion that appellant in any way provided any funds or means by which the child should be thus supported or maintained, nor is there any suggestion of the truth of the theory contained in said special charge, viz: that he had provided a place *Page 528 
where his wife and child could stay and be provided for. The trial court gives or refuses instructions as asked and we have no doubt of the correctness of his refusal of the special charge couched in the language same appeared.
As a general rule this court scrutinizes cases of this character with much care and caution, being fully aware of the ease with which the average juror may be affected by his own feelings of desire to see helpless women and children protected and cared for; we decline to affirm cases where the record does not satisfy our minds that the evidence before us supports each phase of the statute in question, but being of the opinion that in the case now under consideration there appears a total absence of any apparent desire on the part of the wife to wreak vengeance upon appellant or to punish him for any apparent inability to meet the duties devolving upon him, or showing any partiality on the part of the jury toward the woman or the child in the case, and believing that the evidence supports the conviction and that appellant has had a fair trial, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                          June 6, 1923.